Case 2:20-cv-03107-RGK-AFM Document 14 Filed 07/16/20 Page 1 of 3 Page ID #:43




 James K. Schultz, Esq. (SBN 309945)
 Debbie P. Kirkpatrick, Esq. (SBN 207112)
 SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
 1545 Hotel Circle South, Suite 150
 San Diego, CA 92108-3426
 Tel: 619/758-1891
 Fax: 619/296-2013
 jschultz@sessions.legal
 dkirkpatrick@sessions.legal

 Attorneys for Plaintiff Viva Naturals, Inc.

                       UNITED STATES DISTRICT COURT

                     CENTRAL DISTRICT OF CALIFORNIA

 VIVA NATURALS, INC.,                         ) Case No. 2:20-cv-03107 RGK-AFM
                                              )
                    Plaintiff,                )
                                              ) VIVA NATURALS, INC.’S
       vs.                                    ) MOTION FOR ENTRY OF
                                              ) DEFAULT AS TO DEFENDANT
 LIEF ORGANICS, LLC,                          ) LIEF ORGANICS, LLC
                                              ) PURSUANT TO FED. R CIV. P.
                    Defendant.                ) 55
                                              )

       Plaintiff, Viva Naturals, Inc., through undersigned counsel and pursuant to

 Fed. R. Civ. P. 55(a), hereby moves for entry of default against defendant Lief

 Organics, LLC. In support thereof, plaintiff states as follows:

       1.     Plaintiff Viva Naturals, Inc. commenced this action arising from a

 commercial dispute on April 2, 2020. ECF 1.

       2.     On June 15, 2020, plaintiff filed an amended complaint. ECF 9.

       3.     On June 17, 2020, Summons was issued. ECF 11.
                            Plaintiff’s Motion for Entry of Default
                                              1
Case 2:20-cv-03107-RGK-AFM Document 14 Filed 07/16/20 Page 2 of 3 Page ID #:44




        4.    Thereafter, plaintiff arranged for service of process of the amended

 complaint on defendant through One Legal. See Declaration of James K. Schultz

 attached as Ex. 1, ¶ 5.

        5.    On June 22, 2020, at 4:41 p.m., defendant was served at its office

 located at 28903 Avenue Paine in Valencia, California 91355 by Christopher

 Cisneros of One Legal, Registration No.: 2019300415. The proof of service

 confirming service of process was filed on July 13, 2020. ECF 12; see also Ex. 1,

 ¶ 6.

        6.    Defendant was required to answer or otherwise plead by July 13,

 2020. Id.

        7.    To date, defendant has failed to answer or otherwise plead. No

 attorney has appeared for defendant. Moreover, defendant has not contacted

 undersigned counsel to request an extension of an answer deadline. See Ex. 1, ¶ 7.

        8.    Pursuant to Federal Rule of Civil Procedure 55(a), “[w]hen a party

 against whom a judgment for affirmative relief is sought has failed to plead or

 otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

 enter the party’s default.”

        9.    Here as shown by the docket, defendant was served, defendant has

 failed to timely appear and has failed to defend this action. More, the declaration




                               Plaintiff’s Motion for Entry of Default
                                                 2
Case 2:20-cv-03107-RGK-AFM Document 14 Filed 07/16/20 Page 3 of 3 Page ID #:45




 attached as Exhibit 1 confirms that defendant was served and has failed to appear

 and defend.

          10.   Defendant is therefore in default, and default should be entered by the

 clerk.



          WHEREFORE, based on the foregoing and the attached declaration, this

 motion should be granted and a default should be entered against defendant Lief

 Organics, LLC.




 Dated: July 16, 2020                SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.

                                     /s/James K. Schultz
                                     James K. Schultz
                                     Debbie P. Kirkpatrick
                                     Attorney for Plaintiff Viva Naturals, Inc.




                              Plaintiff’s Motion for Entry of Default
                                                3
